Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 1 of 19 PageID #: 5460




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 JOE ANDREW SALAZAR,

        Plaintiff,

                 v.                                   Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                   JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

        Defendants

          and

     HTC CORP., and HTC AMERICA,
     INC.,

          Intervenors.



                      PROPOSED JOINT FINAL PRETRIAL ORDER

       The Pretrial Conference is scheduled for April 13, 2021 at 9:00 a.m. in Marshall, Texas.

Pursuant to the Court’s scheduling order of February 3, 2021, Local Rule CV-16(b), and Rule 16

of the Federal Rules of Civil Procedure, Plaintiff Joe Andrew Salazar (“Salazar”) and Defendants

AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA, Inc., and Cellco

Partnership d/b/a Verizon Wireless (collectively, “Defendants”) and Intervenors HTC Corp. and




                                               1
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 2 of 19 PageID #: 5461




HTC America, Inc. (collectively, “Intervenors”) 12 submit this Joint Pretrial Order. Subject to the

other rulings made at the Pretrial Conference, the Court enters this Order.

A.     COUNSEL FOR THE PARTIES

       Attorneys for Plaintiff Joe Andrew Salazar:

               Dariush Keyhani, Lead Attorney
               District of Columbia Bar No. 1031500
               Frances H. Stephenson
               New York registration No. 5206495
               Keyhani LLC
               1050 30th Street NW
               Washington, DC 20007
               (202) 748-8950 Telephone
               (202) 318-8958 Facsimile
               Email: dkeyhani@keyhanillc.com
               Email: fstephenson@keyhanillc.com

               Kelly Tidwell
               TX Bar No. 20020580
               kbt@texarkanalaw.com
               Geoffrey Culbertson
               TX Bar No. 24045732
               gpc@texarkanalaw.com
               PATTON, TIDWELL & CULBERTSON, LLP
               2800 Texas Boulevard
               Texarkana, Texas 75503
               (903) 792-7080 Telephone
               (903) 792-8233 Telephone

       Attorneys for Defendants

               Fred I. Williams, Lead Attorney
               Texas State Bar No. 00794855

1
  Defendants object to the use of the separate terms “Defendants” and “Intervenors” in this order
and contend that “Defendants” should be used throughout for simplicity and clarity.
2
  Salazar’s Response: The distinction between the terms “Defendants” and “Intervenors” is
necessary, because it is factually and procedurally accurate/precise and identifies the separate
roles and claims in this case. It will lead to even more confusion if, in some contexts, the term
“Defendants” refers to “Defendants only,” while in other contexts “Defendants” refers to
“Defendants and Intervenors.”
                                                   2
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 3 of 19 PageID #: 5462




               fwilliams@wsltrial.com
               WILLIAMS SIMONS & LANDIS PLLC
               327 Congress Ave., Suite 490
               Austin, TX 78701
               Tel: 512-543-1376

               Todd E. Landis
               Texas Bar No. 24030226
               tlandis@wsltrial.com
               WILLIAMS SIMONS & LANDIS PLLC
               2633 McKinney Ave., Suite 130 #366
               Dallas, TX 75204
               Tel: 512.543.1357

               John Wittenzellner
               Pennsylvania Bar No. 308996
               johnw@wsltrial.com
               WILLIAMS SIMONS & LANDIS PLLC
               1735 Market Sreet, Suite A #453
               Philadelphia, PA 19103
               Tel: 512-543-1373

               Harry Lee Gillam, Jr.
               State Bar No. 07921800
               gil@gillamsmithlaw.com
               GILLAM & SMITH, LLP
               303 South Washington Avenue
               Marshall, Texas 75670
               Tel: 903.934.8450
               Fax: 903.934.9257


B.     STATEMENT OF JURISDICTION

       This Court has subject matter jurisdiction of the action under Title 28, U.S.C. §§ 1331,

1338(a), because this action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

seq. Subject matter jurisdiction, personal jurisdiction, and venue under 28 U.S.C. §§ 1391(b) and

1400(b) are not disputed in this case.




                                               3
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 4 of 19 PageID #: 5463




C.     NATURE OF ACTION

       Salazar alleges that Defendants have directly infringed, either literally and/or under the

doctrine of equivalents, U.S. Patent No. 5,802,467 (“the ‘467 Patent”). 3 Salazar is asserting claims

1-7, 27-30, and 34 of the ’467 Patent (the “Asserted Claims”). The accused products in this case

are the HTC One M7, the HTC One M8, the HTC One M8 for Windows, and the HTC One M9

(the “Accused Products”). 4

       Salazar seeks damages that are adequate to compensate him for Defendants’ infringement,

but in no event less than a reasonable royalty. Salazar also seeks prejudgment and post-judgment

interests and costs pursuant to 35 U.S.C. § 284, and attorney fees pursuant to 35 U.S.C. § 285.

       Defendants deny that they infringe any Asserted Claim, literally or under the doctrine of

equivalents. 5 Intervenors assert that neither they nor their customers infringe any Asserted Claim,

literally or under the doctrine of equivalents. 6 Defendants and Intervenors contend that all of the

Asserted Claims of the ’467 Patent are invalid because they are either anticipated by or rendered

obvious by one or more prior art references. Defendants also deny that this case qualifies as an

exceptional case, under any circumstances, that would warrant enhanced damages or an award of

attorneys’ fees to Salazar. Defendants and Intervenors also contend that this case is barred by




3
  Defendants object to the inclusion of infringement under the doctrine of equivalents because
Plaintiff failed to set forth such opinions as specified in Defendants’ pending motion for
summary judgment (Dkt. 143).
4
  Defendants and Intervenors object to inclusion of the HTC One M8 for Windows in the
Accused Products for the reasons set forth in their motion to exclude the testimony of Dr. Oded
Gottesman (Dkt. 145 at 9-11).
5
  Defendants object to the inclusion of infringement under the doctrine of equivalents because
Plaintiff failed to set forth such opinions as specified in Defendants’ pending motion for
summary judgment (Dkt. 143).
6
  Defendants object to the inclusion of infringement under the doctrine of equivalents because
Plaintiff failed to set forth such opinions as specified in Defendants’ pending motion for
summary judgment (Dkt. 143).
                                                   4
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 5 of 19 PageID #: 5464




claim preclusion and the Kessler doctrine. Defendants and Intervenors seek an award of their

attorneys’ fees under 35 U.S.C. § 285.

D.     CONTENTIONS OF THE PARTIES

       1.      Salazar’s Statement of Contentions

       By providing these contentions, Salazar does not concede that all of these issues are

appropriate for trial. In addition, Salazar does not waive any of his motions in limine.

       1.      Salazar contends that Defendants infringed claims 1-7, 27-30 and 34 of the ‘467

Patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, 7 by using, offering

for sale, and/or selling, certain smartphone products including the HTC One M7, HTC One M8,

HTC One M8 for Windows, and HTC One M9 phones (the “Accused Products”) 8 that embody

wireless communications, control and sensing systems for communicating with external devices,

including televisions and other devices without authority or license from Salazar.

       2.      Salazar contends that the inventions of the ‘467 Patent were conceived on or about

June 1993, and thereafter diligently reduced to practice.

       3.      Salazar contends that the inventions embodied by the asserted claims of the ‘467

Patent are entitled to the effective filing date of September 28, 1995.

       4.      Salazar is the owner of all rights, title and interest in and to the ‘467 Patent and

possesses all rights of recovery under the ‘467 Patent.

       5.      Salazar contends that he has been damaged by Defendants’ conduct and seeks

damages adequate to compensate for the infringement by Defendants, but in no event less than a


7
  Defendants object to the inclusion of infringement under the doctrine of equivalents because
Plaintiff failed to set forth such opinions as specified in Defendants’ pending motion for
summary judgment (Dkt. 143).
8
  Defendants and Intervenors object to inclusion of the HTC One M8 for Windows in the
Accused Products for the reasons set forth in their motion to exclude the testimony of Dr. Oded
Gottesman (Dkt. 145 at 9-11).
                                                   5
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 6 of 19 PageID #: 5465




reasonable royalty, together with prejudgment and post-judgment interest and costs as fixed by the

Court.

         6.    Salazar contends that this case is exceptional and Salazar is entitled to his costs,

expenses, and reasonable attorney fees pursuant to 35 U.S.C. § 285.

         7.    Salazar contends that Defendants’ and Intervenors’ defenses and declaratory

judgment claims that allege the ‘467 Patent is invalid and not infringed by Defendants are without

merit.

         8.    Salazar contends that Defendants and Intervenors are not entitled to recover their

attorney’s fees and costs in this action.

         9.    Salazar contends that jurisdiction is proper in this Court.

         10.   Salazar contends that venue is proper in the United States District Court for the

Eastern District of Texas.

         2.    Defendants’ Statement of Contentions

         1.    Defendants assert that this case should be dismissed under Fed. R. Civ. P. 12(b)(6)

and Fed. R. Civ. P. 56 because (1) Salazar’s claim is precluded by the final judgment in Salazar v.

HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) under the doctrine of claim preclusion and (2) Salazar’s

claim is precluded by the final judgment in Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.)

under the Kessler doctrine. 9

         2.    Defendants and Intervenors deny that they directly or indirectly infringe, either

literally or under the doctrine of equivalents, any Asserted Claim of the ’467 Patent, and contend

that Salazar cannot meet his burden of establishing by a preponderance of the evidence that any


9
 Salazar objects to Defendants’ assertion that the case should be dismissed under Fed. R. Civ. P.
12(b)(6) or Fed. R. Civ. P. 56 for the reasons set forth in his response in opposition to
Defendants’ motion to dismiss (Dkt. 40) and his motion to strike or, alternatively, deny as moot,
Defendants’ and Intervenors’ motion for summary judgment (Dkt. 152).
                                                  6
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 7 of 19 PageID #: 5466




valid claim of the ’467 Patent is infringed. In fact, Defendants and Intervenors contend that Salazar

is not able to allege infringement under the doctrine of equivalents because he has not produced

evidence that the claim elements are met through equivalents.

       3.       Defendants and Intervenors contend that all of the Asserted Claims of the ’467

Patent are invalid because they are either anticipated by or rendered obvious by one or more of the

following prior art references:

       •    Claims 1-7, 27-30, and 34 are anticipated by U.S. Patent No. 5,410,326 (“Goldstein”);

       •    Claims 1-7, 27-30, and 34 are obvious in view of Goldstein and the knowledge of a

            person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Goldstein combined with U.S. Patent

            No. 4,866,434 (“Keenan”) and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Goldstein combined with U.S. Patent

            No. 4,623,887 (“Welles”) and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Goldstein combined with U.S. Patent

            No. 4,802,114 (“Sogame”) and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Goldstein combined with U.S. Patent

            No. 5,179,680 (“Colwell”) and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of U.S. Patent No. 5,465,401

            (“Thompson”) and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Thompson combined with Keenan

            and the knowledge of a person of ordinary skill in the art;

       •    Claims 1-7, 27-30, and 34 are obvious in view of Thompson combined with Welles

            and the knowledge of a person of ordinary skill in the art;


                                                   7
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 8 of 19 PageID #: 5467




        •    Claims 1-7, 27-30, and 34 are obvious in view of the IBM Simon Smart Phone

             combined with Keenan and the knowledge of a person of ordinary skill in the art; and

        •    Claims 1-7, 27-30, and 34 are obvious in view of the IBM Simon Smart Phone

             combined with Welles and the knowledge of a person of ordinary skill in the art.

        4. Defendants and Intervenors contend that all of the Asserted Claims of the ’467 Patent

             are invalid under 35 U.S.C. § 112 for lack of enablement. 10

        5.      Defendants and Intervenors contend that, even if at least one of the Asserted Claims

is found to be valid and infringed, Salazar is not entitled to the relief he is requesting. 11

        6.      Defendants and Intervenors contend that Salazar’s claim for damages is limited

based on Salazar’s failure to comply with 35 U.S.C. § 287 and his failure to provide actual notice

before he filed this case. 12

        7.      Defendants and Intervenors deny that this is an exceptional case for Salazar and

that Salazar is entitled to his costs, expenses, and attorney fees under 35 U.S.C. § 285. Defendants’

Joint Motion to Dismiss Under Rule 12(b)(6) (Dkt. 27) is pending, so they have not answered the

operative complaint, but Defendants assert that this case is “exceptional” within the meaning of

35 U.S.C. § 285, such that Defendants are entitled to an award of their reasonable attorneys’ fees,

expenses, and costs. Intervenors contend that this is an exceptional case in their favor and that

Intervenors are entitled to their costs, expenses, and attorney fees under 35 U.S.C. § 285.




10
   Salazar objects to Defendants’ and Intervenors’ assertion of an enablement defense, because
such a defense was never raised in this case, including in Defendants’ and Intervenors’ pleadings
or initial disclosures (served on December 19, 2019).
11
   Salazar objects to this unsupported contention not previously raised.
12
   Salazar objects to Defendants’ and Intervenors’ assertion of a marking defense under § 287 for
the reasons set forth in his motion for partial summary judgment that § 287(a) is not applicable in
this case, including that Defendants and Intervenors failed to specifically identify the products
they believe are unmarked “patented articles” subject to § 287 (Dkt. 144).
                                                  8
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 9 of 19 PageID #: 5468




          8.     Defendants and Intervenors contend that Salazar is barred from recovering any

costs associated with this case under 35 U.S.C. § 288.

          9.     Defendants and Intervenors contend that Salazar’s claims of infringement under the

doctrine of equivalents are barred by the doctrine of prosecution history estoppel. 13

E.        STIPULATIONS AND UNCONTESTED FACTS

          The parties agree to the following stipulations and uncontacted facts:

          1.     The Parties’ Statement of Stipulations

           1.    The Parties have agreed to the motions in limine set forth in their Joint Stipulation

of Agreed Motions in Limine (Dkt. 192).

          2.     The Parties’ Statement of Uncontested Facts

          1.     The ’467 Patent has an effective filing date of September 28, 1995, and was issued

on September 1, 1998. The ’467 Patent expired on September 28, 2015.

          2.     The ’467 Patent is entitled “Wireless and Wired Communications, Command,

Control and Sensing System for Sound and/or Data Transmission and Reception.”

          3.     Claims 1-7, 27-30 and 34 of the ’467 Patent are at issue and asserted in this case

against Defendants.

          3.     Stipulation for Trial Management Procedures

          The parties will meet and confer to reach an agreement on trial management procedures

and will submit a separate filing with their agreement.

          4.     Stipulation on Treatment of Confidential, Restricted – Attorneys’ Eyes Only,
                 and Restricted Confidential Source Code Information

          The parties agree to abide by the procedures set forth in this case’s Protective Order (Dkt.

59) to prevent public disclosure of documents containing information designated as Confidential,


13
     Salazar objects to this unsupported contention not previously raised.
                                                   9
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 10 of 19 PageID #: 5469




 Restricted – Attorneys’ Eyes Only, Restricted Confidential Source Code, and/or testimony

 eliciting such information.

 F.      CONTESTED ISSUES OF FACT AND LAW

         The parties identify the following issues of fact that remain to be litigated. To the extent

 any issue of law discussed below is deemed to be an issue of fact, it is incorporated into this section.

 The parties reserve the right to identify additional factual or legal issues that may arise, including

 issues raised by any further discovery undertaken in this case or the Court’s rulings on any pending

 motions or rulings made at the pretrial conference on this action.

         By providing this statement, the parties do not concede that all of these issues are

 appropriate for trial. The parties also do not waive any of its pending motions.

         •    Dismissal Under Fed. R. Civ. P. 12(b)(6)

         1.      Whether this case should be dismissed under Fed. R. Civ. P. 12(b)(6) and Fed. R.

 Civ. P. 56 because (1) Salazar’s claim is precluded by the final judgment in Salazar v. HTC Corp.,

 No. 2:16-cv-1096 (E.D. Tex.) under the doctrine of claim preclusion and (2) Salazar’s claim is

 precluded by the final judgment in Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) under the

 Kessler doctrine. 14

         ●       Infringement




 14
   Salazar objects to Defendants’ and Intervenors’ assertion that the case should be dismissed
 under Fed. R. Civ. P. 12(b)(6) or Fed. R. Civ. P. 56 for the reasons set forth in his response in
 opposition to Defendants’ motion to dismiss (Dkt. 40) and his motion to strike or, alternatively,
 deny as moot, Defendants’ and Intervenors’ motion for summary judgment (Dkt. 152).
                                                 10
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 11 of 19 PageID #: 5470




        2.      Whether Salazar has shown by a preponderance of the evidence that the HTC One

 M7, HTC One M8, HTC One M8 for Windows, and HTC One M9 directly infringe, either literally

 or under the doctrine of equivalents, any of the Asserted Claims of the ’467 Patent. 1516

        ●       Invalidity

        3.      Whether Defendants and Intervenors have shown by clear and convincing evidence

 that any prior art reference or references invalidate the Asserted Claims of the ’467 Patent under

 35 U.S.C. §§ 102 and/or 103.

        4.      Whether Defendants and Intervenors have shown by clear and convincing evidence

 that any of the Asserted Claims are invalid under 35 U.S.C. § 112 for lack of enablement. 17

        ●       Patent Damages and Remedies

        5.      If Defendants are found to infringe any valid Asserted Claim, the amount adequate

 to compensate Salazar for that infringement.

        6.      The period of damages under the ’467 Patent, and whether any period of time

 should be excluded based on alleged failure to comply with 35 U.S.C. § 287. 18

        7.      Whether any award to Salazar is limited under 35 U.S.C. § 288.




 15
    Defendants and Intervenors object to inclusion of the HTC One M8 for Windows in the
 Accused Products for the reasons set forth in their motion to exclude the testimony of Dr. Oded
 Gottesman (Dkt. 145 at 9-11).
 16
    Defendants and Intervenors object to the inclusion of infringement under the doctrine of
 equivalents because Plaintiff failed to set forth such opinions as specified in Defendants’ and
 Intervenors’ pending motion for summary judgment (Dkt. 143).
 17
    Salazar objects to Defendants’ and Intervenors’ assertion of an enablement defense, because
 such a defense was never raised in this case, including in Defendants’ and Intervenors’ pleadings
 and initial disclosures (served on December 19, 2019).
 18
    Salazar objects to Defendants’ and Intervenors’ assertion of a marking defense under § 287 for
 the reasons set forth in his motion for partial summary judgment that § 287(a) is not applicable in
 this case, including that Defendants and Intervenors failed to specifically identify the products
 they believe are unmarked “patented articles” subject to § 287 (Dkt. 144).
                                                   11
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 12 of 19 PageID #: 5471




         8.     The amount and manner of calculation of any pre-judgment and post-judgment

 interest.

         9.     Whether Salazar or, Defendants, or Intervenors have shown that this is an

 exceptional case entitling the party(s) to an award of reasonable attorneys’ fees and costs under 35

 U.S.C. § 285, and if so the amounts thereof.

         ●       Salazar’s Statement Regarding Issues to be Decided by the Court

         1.     Salazar reserves the right to object to the language and substance of any proposed

 instructions and questions on the issues of obviousness or anticipation or any other invalidity

 theory proposed by Defendants and Intervenors.

         2.     Salazar contends that all issues related to his claims for post-trial issues such as

 exceptional case, enhanced damages, attorney’s fees and post and pre-trial interest as well as

 Defendants’ equitable defenses require determination by the Court, should not be submitted to the

 jury, and the jury should not be advised of Salazar’s claims for post-trial issues or Defendants’

 equitable defenses.

         3.     Salazar contends that Defendants and Intervenors are precluded from arguing that

 his claim for damages is limited based on as failure to comply with 35 U.S.C. § 287 for the reasons

 set forth in his motion for partial summary judgment that § 287(a) is not applicable in this case,

 including that Defendants and Intervenors failed to specifically identify the products they believe

 are unmarked “patented articles” subject to § 287 (Dkt. 144).

         4.     Salazar contends that this case should not be dismissed under Fed. R. Civ. P.

 12(b)(6) or Fed. R. Civ. P. 56 for the reasons set forth in his response in opposition to Defendants’

 motion to dismiss (Dkt. 40) and his motion to strike or, alternatively, deny as moot, Defendants’

 and Intervenors’ motion for summary judgment (Dkt. 152).



                                                  12
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 13 of 19 PageID #: 5472




         5.      Salazar contends that the Court should grant all of the motions in limine set forth in

 his Motions in Limine (Dkt. 193) for the reasons discussed therein.

         6.      Salazar contends that this is an exceptional case under § 285 and that he is entitled

 to its costs, expenses, and attorneys’ fees, which contention requires determination by the Court

 and should not be submitted to the jury.

         ●       Defendants’ Statement Regarding Issues to be Decided by the Court

         1.      Defendants contend that this case should be dismissed under Fed. R. Civ. P.

 12(b)(6) and Fed. R. Civ. P. 56 because (1) Salazar’s claim is precluded by the final judgment in

 Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) under the doctrine of claim preclusion and

 (2) Salazar’s claim is precluded by the final judgment in Salazar v. HTC Corp., No. 2:16-cv-1096

 (E.D. Tex.) under the Kessler doctrine. This contention requires a determination by the Court and

 should not be submitted to the jury. 19

         2.      Defendants contend that Salazar is precluded from arguing infringement under the

 doctrine of equivalents (if Salazar is allowed to present and presents a doctrine of equivalents

 infringement case at trial for some or all of the limitations of the Asserted Claims) by the doctrine

 of prosecution history estoppel, which contentions require determination by the Court and should

 not be submitted to the jury. 20




 19
    Salazar objects to Defendants’ and Intervenors’ assertion that the case should be dismissed
 under Fed. R. Civ. P. 12(b)(6) or Fed. R. Civ. P. 56 for the reasons set forth in his response in
 opposition to Defendants’ motion to dismiss (Dkt. 40) and his motion to strike or, alternatively,
 deny as moot, Defendants’ and Intervenors’ motion for summary judgment (Dkt. 152).
 20
    Salazar objects. This is a claim that has never been raised by Defendants and Intervenors at
 any point in this case.
                                                  13
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 14 of 19 PageID #: 5473




        3.       Defendants and Intervenors contend that this is an exceptional case under § 285 and

 that they are entitled to their costs, expenses, and attorneys’ fees, which contention requires

 determination by the Court and should not be submitted to the jury. 21

        4.       Defendants and Intervenors contend that their motions for in limine should be

 granted for the reasons set forth therein. See Dkt. 192.

 G.     LIST OF WITNESSES

        Salazar’s Updated List of Witnesses and Rebuttal Witness List is attached as Exhibit A.

        Defendants’ and Intervenors’ Updated List of Witnesses is attached as Exhibit B.

        Defendants and Intervenors’ Objections to Salazar’s Updated List of Witnesses is attached

 as Exhibit C.

        The parties will continue to meet and confer regarding their respective objections in order

 to strive to resolve all objections and issues prior to presenting them to the Court.

 H.     LIST OF EXHIBITS

        Salazar’s Updated List of Exhibits is attached as Exhibit D.

        Defendants’ and Intervenors’ Updated List of Exhibits is attached as Exhibit E.

        The parties will continue to meet and confer regarding their respective objections in order

 to strive to resolve all objections and issues prior to presenting them to the Court.

 I. DEPOSITION AND TRIAL TESTIMONY DESIGNATIONS

        Salazar’s Deposition Designations and Defendants’ and Intervenors’ Counter Deposition

 Designations are attached as Exhibit F.

        Defendants’ and Intervenors’ Deposition Designations and Salazar’s Counter Deposition

 Designations are attached as Exhibit G.


 21
   Salazar objects to Defendants’ and Intervenors’ assertion that they are entitled to their costs,
 expenses, and attorneys’ fees under § 285.
                                               14
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 15 of 19 PageID #: 5474




        Defendants’ and Intervenors’ designation of trial testimony from Salazar v. HTC Corp.,

 No. 2:16-cv-01096-JRG (E.D. Tex.) and Salazar’s objections to Defendants’ and Intervenors’

 designation of trial testimony is attached as Exhibit H. 22

        The parties will continue to meet and confer regarding their respective objections in order

 to strive to resolve all objections and issues prior to presenting them to the Court.

 J.     PROPOSED JURY INSTRUCTIONS AND VERDICT FORMS

        Attached as Exhibit I is a copy of the parties’ proposed preliminary jury instructions.

 Attached as Exhibit J is a copy of the parties’ proposed final jury instructions. These exhibits

 identify where the parties’ proposals differ and are subject to the parties’ objections noted within.

        Attached as Exhibit K is a copy of Salazar’s proposed verdict form.

        Attached as Exhibit L is a copy of Defendants’ and Intervenors’ proposed verdict form.

        The parties will continue to meet and confer regarding their respective objections in order

 to strive to resolve all objections and issues prior to presenting them to the Court.

 K.     LIST OF ANY PENDING MOTIONS

        ● Salazar’s pending motions

        Dkt. No. 144 – SEALED Plaintiff Joe Andrew Salazar’s Motion for Partial Summary
                       Judgment that 35 U.S.C. § 287(a) Is Not Applicable in This Case

        Dkt. No. 152 – SEALED Plaintiff’s Motion to Strike or, Alternatively, to Deny as Moot
                       Defendants’ and Intervenors’ Motion for Summary Judgment Under the
                       Kessler Doctrine and Res Judicata

        Dkt. No. 193 – Plaintiff’s Opposed Motions in Limine

        ● Defendants’ pending motions

        Dkt. No. 27: SEALED Defendants’ Joint Motion to Dismiss Under Rule 12(b)(6)



 22
  Salazar objects to this assertion for the reasons set forth in his Motions in Limine, including
 MILs 1-2 (Dkt. 191).
                                                  15
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 16 of 19 PageID #: 5475




        Dkt. No. 133: Defendants’ and Intervenors’ Motion to Compel Responses to Their
        Interrogatories and Requests for Admission

        Dkt. No. 138: Defendants’ Motion to Sever and Stay Claims

        Dkt. No. 143: SEALED Defendants’ and Intervenors’ Motion for Summary Judgment of
        Non-Infringement of the Asserted Claims of the ’467 Patent

        Dkt. No. 145: SEALED Defendants’ and Intervenors’ Daubert Motion to Exclude Portions
        of the Expert Report and Proffered Testimony of Plaintiff’s Expert Witness, Dr. Oded
        Gottesman

        Dkt. No. 146: SEALED Defendants’ and Intervenors’ Motion for Summary Judgment
        Under the Kessler Doctrine an Res Judicata

        Dkt. No. 147: SEALED Defendants’ and Intervenors’ Motion to Exclude Certain
        Testimony of Mr. Dennis M. Giuffré

        Dkt. No. 191: SEALED Defendants’ and Intervenors’ Opposed Motions In Limine


 L.     PROBABLE LENGTH OF TRIAL

        The probable length of trial is 5 days, excluding jury selection. The parties request that

 each side be allotted 13 hours for trial, inclusive of voir dire, opening statements and closing

 arguments.

 M.     CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and

 acknowledge the following:

        (1)    Full and complete disclosure has been made in accordance with the Federal Rules

 of Civil Procedure and the Court’s orders;

        (2)    Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local

 Rules, and the Court’s orders have been complied with;

        (3)    Each exhibit in the List of Exhibits herein:

               (a)     is in existence;

               (b)     is numbered; and
                                                16
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 17 of 19 PageID #: 5476




             (c)    has been disclosed and shown to opposing counsel.


       Dated: March 10, 2021
                                         Respectfully submitted,

                                         /s/Geoff Culbertson
                                         Geoffrey Culbertson
                                         TX Bar No. 24045732
                                         gpc@texarkanalaw.com
                                         Kelly Tidwell
                                         TX Bar No. 20020580
                                         kbt@texarkanalaw.com
                                         PATTON, TIDWELL & CULBERTSON, LLP
                                         2800 Texas Boulevard
                                         Texarkana, Texas 75503
                                         Telephone: 903-792-7080
                                         Fax: 903-792-8233

                                         Dariush Keyhani (Lead Attorney)
                                         District of Columbia Bar No. 1031500
                                         (pro hac vice)
                                         Frances H. Stephenson
                                         New York Registration No. 5206495
                                         (pro hac vice)
                                         Keyhani LLC
                                         1050 30th Street NW
                                         Washington, DC 20007
                                         Telephone: (202) 748-8950
                                         Fax: (202) 318-8958
                                         dkeyhani@keyhanillc.com
                                         fstephenson@keyhanillc.com

                                         Attorneys for Plaintiff




                                           17
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 18 of 19 PageID #: 5477




                                    By: /s/ Fred I. Williams
                                    Fred I. Williams
                                    Texas State Bar No. 00794855
                                    fwilliams@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    327 Congress Ave., Suite 490
                                    Austin, TX 78701
                                    Tel: 512-543-1376

                                    Todd E. Landis
                                    Texas Bar No. 24030226
                                    tlandis@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    2633 McKinney Ave., Suite 130 #366
                                    Dallas, TX 75204
                                    Tel: 512.543.1357

                                    John Wittenzellner
                                    Pennsylvania Bar No. 308996
                                    johnw@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    1735 Market Sreet, Suite A #453
                                    Philadelphia, PA 19103
                                    Tel: 512-543-1373

                                    Harry Lee Gillam, Jr.
                                    State Bar No. 07921800
                                    gil@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Tel: 903.934.8450
                                    Fax: 903.934.9257

                                    Attorneys for Defendants and Intervenors




                                      18
Case 2:20-cv-00004-JRG Document 198 Filed 03/10/21 Page 19 of 19 PageID #: 5478




                               CERTIFICATE OF SERVICE

        This is to certify that all known counsel of record who are deemed to have consented to

 electronic service are being served with a copy of this document via the Court’s CM/ECF system

 per E. Dist. Tex. Loc. Ct. R. CV-5(a)(3) on this the 10th day of March, 2021. Any other known

 counsel of record will be served with a copy of this document by email and/or facsimile

 transmission.


                                            /s/Geoff Culbertson




                                              19
